           Case 1:16-cr-00258-RMB Document 87 Filed 09/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
UNITED STATES OF AMERICA,
                           Government,
                                                                            16 CR. 258 (RMB)
        -against-
                                                                            ORDER
AHMED ABDALLA,
                           Defendant.
-------------------------------------------------------------X

        Based upon the SDNY policy dated March 5, 2018 favoring early termination where
warranted, the factors of 18 U.S.C. § 3583(e)(1), and the record herein, and because
of Mr. Abdalla’s dedicated compliance with supervised release, including, but not limited to, his
successful supervision, his steady employment and stable residence during the exceptionally
difficult circumstances brought about by the COVID-19 pandemic, the Court finds that an early
termination of supervised release effective September 1, 2021 is warranted. The Court also finds
that Mr. Abdalla has conducted himself in an exemplary and law abiding fashion and met the
requirements (conditions) of his supervision. See transcript of proceedings held on September 1,
2021 for a complete record.


Dated: September 1, 2021
       New York, NY




                                                                __________________________________
                                                                      RICHARD M. BERMAN
                                                                            U.S.D.J.
                                                                 Cer!ﬁca# of Early Comple!on of Supervised Release
Case 1:16-cr-00258-RMB Document 87 Filed 09/01/21 Page 2 of 2




                                                                 To acknowledge $lﬁ%ment of &e #rms and condi!ons
                                                                  of Ahmed Abda%a’s supervised release, and his hard
                                                                   work and dedica!on, and achievements, &e Court
                                                                  hereby #rmina#s Mr. Abda%a’s $r&er supervised
                                                                         release obliga!ons in accordance wi&
                                                                                18 U.S.C. § 3583(e)(1).
                                                                         Congratula!ons for a job we% done.
                                                                                                 _____________________________________________
                                                                Sep#mber 1, 2021                 Richard M. Berman
                                                                                                 U.S. Dis+ict Judge
